DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 4/27/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 4/27/202. In particular, original Claims 17 and 40 have been amended to recite limitations not previously presented. Specifically, claims 17 and 40 have been amended to recite a Tg lower bound of about -69 ºC. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 17-21, 25-26, 28-32, 37, and 40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Durel et al (US 2005/0004297, hereafter Durel ‘297) in view of the STN Search Report (see pages attached to previous Office Action) and Matsuura et al (US 4,512,962).

The rejection is adequately set forth in Paragraph 5 of the Office Action mailed on 1/28/2022 and is incorporated here by reference.

Regarding the new limitations recited in claim 17 drawn to the average Tg of the at least one natural of synthetic rubbery polymer, as discussed in Paragraph 5 of the previous Office Action Durel et al discloses that the average Tg range of the SBR and BR is -28 to -67.75 ºC, overlapping the recited range of -55.2 to about -69 ºC.

Regarding the new limitations recited in claim 40 drawn to the average Tg of the at least one natural of synthetic rubbery polymer, as discussed in Paragraph 5 of the previous Office Action Durel et al discloses that the average Tg range of the SBR and BR is -28 to -67.75 ºC, overlapping the recited range of -55.2 to about -69 ºC.

Response to Arguments
Applicant's arguments filed 4/27/2022have been fully considered but they are not persuasive. 

Applicants’ arguments regarding unexpected results of the claimed Tg range are not found to be persuasive for the reasons set forth below. 

In Tables 1 and 2 of the instant Specification the Comparison of Comparative Examples A’ (average Tg of -40.8 ºC) and B’ (average Tg -50.2 ºC) to Inventive Examples C’ (average Tg of -55.2 ºC) and D’ (average -60.8 ºC) are proper side-by-side comparisons given that the only differences are the average Tg’s of the rubber polymers, it is significant to note that the inventive examples are not commensurate in scope with the scope of the claims. Claims 17 and 40 recite an average Tg range of -55.2 to about -69 ºC, while the average Tg range of the inventive examples is -55.2 to -60.8 ºC. Thus, it is unclear if the obtained results are indicative for the entire claimed range for only for the Tg range as exemplified by the inventive examples. As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range of average Tg.

Applicants argue that the average Tg of the polymers used in a tire tread composition of the prior art is not recognized as a result-effective variable  However, as maintained in the rejections above, the average Tg as determined from the disclosure of Durel ‘651 was not treated as a result effective variable, but rather obtained from the explicit disclosure of the reference. 
It is significant to note that the average Tg obtained from the reference naturally flows from preferred diene disclosed in the reference. As discussed in the previous Office Action and maintained in the rejections above, Paragraph [0112] of the reference discloses that butadiene elastomer is particularly selected from among the BRs, and SBRs, and mixtures of these elastomers. Thus, this section of the reference sets forth that SBR, BR, and mixtures thereof are the preferred in the disclosed process. 
Paragraph [0114] sets forth the preferred SBR is one with a Tg of -20 and -55 ºC, which can be used in combination with a BR with a cis-1,4 bond content of 90 % or more. This part of the reference is particularly relevant given that the BR disclosed in the Example C-3 of the reference, and utilized as a basis for the rejection is disclosed in Paragraph [0114] of the reference. The SBR in Example C-3 with a Tg of -29 ºC, is also the preferred SBR disclosed in Paragraph [0114] of the reference. In other words, the average Tg overlapping that claimed naturally and necessarily flows from the use of the preferred dienes disclosed in the reference, i.e. the combination of SBR and BR.

Applicants argue that neither Durel nor any of the other cited prior art reference recognizes the average Tg of the polymers as a result-effective variable provide a difference in snow traction of a tire tread rubber composition.  However, as discussed above the average Tg as determined from the disclosure of Durel ‘651 was not treated as a result effective variable, but rather obtained from the explicit disclosure of the reference. 
It is significant to note that the average Tg obtained from the reference naturally flows from preferred diene disclosed in the reference. As discussed in the previous Office Action and maintained in the rejections above, Paragraph [0112] of the reference discloses that butadiene elastomer is particularly selected from among the BRs, and SBRs, and mixtures of these elastomers. Thus, this section of the reference sets forth that SBR, BR, and mixtures thereof are the preferred in the disclosed process. 
Paragraph [0114] sets forth the preferred SBR is one with a Tg of -20 and -55 ºC, which can be used in combination with a BR with a cis-1,4 bond content of 90 % or more. This part of the reference is particularly relevant given that the BR disclosed in the Example C-3 of the reference, and utilized as a basis for the rejection is disclosed in Paragraph [0114] of the reference. The SBR in Example C-3 with a Tg of -29 ºC, is also the preferred SBR disclosed in Paragraph [0114] of the reference. In other words, the average Tg overlapping that claimed naturally and necessarily flows from the use of the preferred dienes disclosed in the reference, i.e. the combination of SBR and BR.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767